           Case 2:19-cv-12469-GGG Document 14 Filed 08/21/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    JOHN LEE WOODS                                                            CIVIL ACTION

    VERSUS                                                                       NO: 19-12469

    ST. TAMMANY PARISH JAIL, ET AL.                                           SECTION: T(4)



                                           ORDER

         Before the Court is a Report and Recommendation1 issued by Magistrate Judge Karen

Wells Roby recommending that the Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)2 filed by

the defendants, St. Tammany Parish Jail, Jan Smith, and Jessica Chatelain, be DISMISSED

WITHOUT PREJUDICE as moot. The Report and Recommendation3 further recommends that

John Lee Woods’s § 1983 claims against the defendants, St. Tammany Parish Jail, Corporal Jan

Smith, and Lieutenant Jessica Chatelain, be DISMISSED WITH PREJUDICE as frivolous and

otherwise for failure to state a claim for which relief can be granted under 28 U.S.C. § 1915, §

1915A and 42 U.S.C. § 1997e. Considering the complaint, the record, the applicable law, the

Magistrate Judge’s Report and Recommendation, and the failure of the parties to file any

objections, the Court hereby approves the Magistrate Judge’s Report and Recommendation and

adopts it as its opinion herein.

         Accordingly, IT IS ORDERED that the Motion to Dismiss Pursuant to Fed. R. Civ. P.

12(b) 4 filed by the defendants, St. Tammany Parish Jail, Jan Smith, and Jessica Chatelain, is

DISMISSED WITHOUT PREJUDICE as moot. IT IS FURTHER ORDERED that John Lee



1
  R. Doc. 13.
2
  R. Doc. 9.
3
  R. Doc. 13.
4
  R. Doc. 9.

                                               1
         Case 2:19-cv-12469-GGG Document 14 Filed 08/21/20 Page 2 of 2



Woods’s § 1983 claims against the defendants, St. Tammany Parish Jail, Corporal Jan Smith, and

Lieutenant Jessica Chatelain, are DISMISSED WITH PREJUDICE as frivolous and otherwise

for failure to state a claim for which relief can be granted under 28 U.S.C. § 1915, § 1915A and

42 U.S.C. § 1997e.

       New Orleans, Louisiana, on this 21st day of August, 2020.




                                                     GREG GERARD GUIDRY
                                                   UNITED STATES DISTRICT JUDGE




                                               2
